NOT FOR PUBLICATION                           FILED
                                                                         APR 21 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VENCIL GREEN,                                   No.    19-15241

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00614-KJM-CKD

 v.
                                                MEMORANDUM*
JOE A. LIZARRAGA, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Vencil Green appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an equal

protection claim. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Green’s action because Green failed to

allege facts sufficient to show that he was intentionally treated differently from

others similarly situated, or that there was no rational basis for the different

treatment. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

curiam) (elements of an equal protection “class of one” claim); Block v.

Rutherford, 468 U.S. 576, 586-87 (1984) (explaining rational connection between

restrictions on contact visits and prison security interests).

      AFFIRMED.




                                           2                                       19-15241